DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/27/2019. The applicant submits one Information Disclosure Statement dated 11/27/2019. The applicant claims Domestic priority to an International application dated 04/17/2018. The applicant claims Foreign priority to an application filed on 06/02/2017.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim does not have a transitional consistent with MPEP 2111.03.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims violate the first prong of the 2019 subject matter eligibility as they are directed to evaluation or observation of information and do not do anything with that information. The examples provided by the USPTO for subject matter eligibility have one, number 40, which is closest to the claimed invention. That example shows the need to specify exactly what data is collected and observed and what structure performs the operation. Furthermore, the example 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claim violates the first prong of the 2019 subject matter eligibility as they are directed to evaluation or observation of information and do not do anything with that information. The examples provided by the USPTO for subject matter eligibility have one, number 40, which is closest to the claimed invention. That example shows the need to specify exactly what data is collected and observed and what structure performs the operation. Furthermore, the example states with particularity how it is an improvement over the previous technology The claim recites a method for controlling an automatic inspection system that collects and inspects data from a plurality of inspection target reading devices. This judicial exception is not integrated into a practical application because the claim does not specify with particularity what structure collects the data and how that data is applied to improved performance over the previous manners of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 – 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims have a feature identified as “measurement data” without stating what the data is, therefore, it is indefinite what data is collected and how it is collected. Thus, there is no definitive scope to the feature.
Claims 1 – 5, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims have a feature identified as “determination condition” without stating what the condition is, therefore, it is indefinite what 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brinton US 2006/0081697.
As per claim 1, An automatic inspection system that collects and inspects data from a plurality of inspection target reading devices connected via a wireless network, wherein 
each inspection target reading device includes 
a wireless slave station that performs communication via the wireless network, (Brinton paragraph 0045 discloses, “In FIG. 3, CPU 62 is shown communicating data to transmitter 66 (or through another data link) using a wire and/or wireless data communication link.  The data collected and stored (in memory 64 of portable device 20) during the safety inspection can thus be safely transferred to the remote data storage site and retained for as long as the data might be needed.”)
a measurement unit that measures a state of an inspection target, (Brinton paragraph 0005 discloses, “A record of the signal produced by the sensor is made and is stored within the portable device, providing evidence that the operator was sufficiently close to the component to make an inspection of the component.”) and 
an analysis unit that analyzes a measurement result of the measurement unit, (Brinton paragraph 0044 discloses, “A central processing unit (CPU) 62 comprises the controller for portable device 20 and is coupled bi-directionally to a memory 64 that includes both random access memory (RAM) and read only memory (ROM).  Memory 64 is used for storing data in RAM and machine instructions in ROM that control the functionality of CPU 62 when executed by it”) and 

the measurement data generated by the analysis unit is transmitted from the wireless slave station via the wireless network, (Brinton paragraph 0073 discloses, “Subsequently, the data stored on hard drive 426 are downloaded through a data link 428, over Internet 430, and through a data link 432 to a remote server 434, which includes additional storage in the form of a plurality of hard drives 436.”) and 
the automatic inspection system includes 
a wireless master station that performs communication with each inspection target reading device via the wireless network, (Brinton paragraph 0073 discloses, “It is contemplated that docking station 400 might be disposed in a terminal or other location to which the portable device is returned between inspections or at other times, to transfer data from the memory within the portable device to remote storage on remote server 434.”)

 a data storage unit that stores the acquired measurement data, (Brinton paragraph 0047 discloses, “By linking portable device 20 through USB port 48 to such a data communication system, the data stored within memory 64 can readily be transmitted to a remote site maintained by the carrier for long-term storage, even while a trip is in progress.”)
a determination condition storage unit that stores determination conditions related to the measurement data, (Brinton paragraph 0069 discloses, “The operator ID is then recorded as part of the data associated with the current inspection and stored in the memory of the portable device for later transmittal and storage at a remote site.”) and 
an inspection unit that outputs predetermined measurement data selected from the pieces of measurement data stored in the data storage unit and a predetermined determination condition corresponding to the predetermined measurement data among the determination conditions stored in the determination condition storage unit in association with each other. (Brinton paragraph 0065 discloses, “For purposes of aiming and framing a desired image to be captured by digital camera 200, display 152 is switched to an imaging mode to display an image of the component.  When framed as desired, the image shown on the display can be captured in real time, in association with the digital data corresponding to component being imaged and the image data can be stored within memory 64 (FIG. 3) of portable device 140'.”)
As per claim 2, The automatic inspection system according to claim 1, wherein the inspection unit determines whether or not the predetermined measurement data is appropriate for the predetermined determination condition and outputs a determination result. (Brinton paragraph 0065 discloses, “For purposes of aiming and framing a desired image to be captured by digital camera 200, display 152 is switched to an imaging mode to display an image of the component.  When framed as desired, the image shown on the display can be captured in real time, in association with the digital data corresponding to component being imaged and the image data can be stored within memory 64 (FIG. 3) of portable device 140'.” The clause doesn’t define what is appropriate) and (Brinton paragraph 0065 discloses, “It is not expected that an operator will need to record image data for each component being inspected, since only those components having a condition other than okay might need to be photographed with the digital camera, as evidence of the status of the component, should any question regarding the operator's decision subsequently arise.”) and (Brinton paragraph 0067 discloses, “Instead, if the condition of the component is not okay, the operator is simply prompted to select one of several predefined conditions that represent the status of the component being inspected, which can range from a condition in which the component may still be usable, to a condition that justifies immediate repair/replacement of the component.  These conditions are presented to the operator on display 152.”)
As per claim 3, The automatic inspection system according to claim 2, wherein a determination condition display unit that displays the determination condition is provided in the inspection target, and the automatic inspection system further includes a determination condition input unit that acquires the determination condition displayed on the determination condition display unit, and inputs the acquired determination condition to the determination condition 
As per claim 4, The automatic inspection system according to claim 1, wherein a plurality of pieces of measurement data is selected as the predetermined measurement data, and the inspection unit determines whether or not a combination of the selected pieces of measurement data of the plurality of pieces of measurement data is appropriate for the predetermined determination condition, and outputs a determination result. (Brinton paragraph 0067 discloses, “Using the cursor control buttons, the operator selects the appropriate entry of the condition on the display and depresses Read/Enter control button 218.  Furthermore, if the condition of a component is not okay, the operator will be prompted to record a digital image of the component.  If the operator presses green button 224 in response to this prompt, display 152 will then switch to the image display mode to show the image that might be captured by digital camera 200.  Once the operator has directed lens 204 of the digital camera and positioned the portable device so as to frame the component as desired, as indicated by the image on display 152, the operator depresses Read/Enter control button 218 to capture the image of the component, storing the 
As per claim 5, The automatic inspection system according to claim 1, wherein each inspection target reading device, the wireless master station, and the data acquisition unit are provided for each monitoring target site, the automatic inspection system further includes a management computer that collects and inspects the measurement data from each inspection target reading device within each monitoring target site, and the management computer includes a data storage unit that stores the measurement data of each inspection target reading device transmitted from each monitoring target site, a determination condition storage unit that stores determination conditions related to the measurement data, an inspection unit that outputs predetermined measurement data selected from the pieces of measurement data stored in the data storage unit and a predetermined determination condition corresponding to the predetermined measurement data among the determination conditions stored in the determination condition storage unit in association with each other, and a notification unit that notifies a corresponding monitoring target site among the monitoring target sites of an inspection result of the inspection unit. (Brinton paragraph 0072 discloses, “Returning to decision step 308, in the event that the inspected part or component is not okay, the operator would press the red control button at a step 316 and as prompted on the display, would enter or select a condition of the component that led the operator to conclude that its condition was not okay.  Display 152 on the portable device would then prompt the operator to decide whether to take a picture, at a decision step 318, of the component (this option only applies to portable device 140').”)
As per claim 6, The automatic inspection system according to claim 1, further comprising: an analysis computer that analyzes the measurement data from the inspection unit, 
As per claim 7, The automatic inspection system according to claim 1, wherein the wireless network is a multi-hop wireless network, each inspection target reading device further includes a failure cause analysis unit that analyzes a failure cause when an analysis of the analysis unit fails, and the measurement data in association with failure cause information indicating a failure cause is transmitted from the wireless slave station to the wireless master station via the multi-hop wireless network, the data storage unit stores the acquired measurement data when the failure cause information is not associated with the measurement data acquired from each inspection target reading device by the data acquisition unit, and the automatic inspection system further includes a retry control unit that retries to acquire data depending on a type of the failure cause for a predetermined inspection target reading device corresponding to the failure cause information among the inspection target reading devices when the failure cause information is associated with the acquired measurement data. (Brinton paragraph 0045 discloses, “In FIG. 3, CPU 62 is shown communicating data to transmitter 66 (or through another data link) using a wire and/or wireless data communication link.  The data collected and stored (in memory 64 of portable device 20) during the safety inspection can thus be safely transferred to the remote data storage site and retained for as long as the data might be needed.”)
As per claim 8, The automatic inspection system according to claim 7, wherein when it is determined that the failure cause is a time-based resolving type failure cause for solving the 
As per claim 9, The automatic inspection system according to claim 8, wherein the retry control unit retires to acquire data from the predetermined inspection target reading device in order from a hierarchy of which the number of hops is the smallest to a hierarchy of which the number of hops is the largest. (Brinton paragraph 0065 discloses, “For purposes of aiming and framing a desired image to be captured by digital camera 200, display 152 is switched to an imaging mode to display an image of the component.  When framed as desired, the image shown on the display can be captured in real time, in association with the digital data corresponding to component being imaged and the image data can be stored within memory 64 (FIG. 3) of portable device 140'.”)
As per claim 10, A method for controlling an automatic inspection system that collects and inspects data from a plurality of inspection target reading devices connected via a wireless network, the method comprising: 
by each inspection target reading device, 
measuring a state of an inspection target, and generating measurement data; and transmitting the generated measurement data from a wireless slave station to a wireless master station via the wireless network; 
by a computer that is connected to each inspection target reading device via the wireless network, 
acquiring the measurement data from each inspection target reading device from the wireless master station via the wireless network; (Brinton paragraph 0054 discloses, “Once the operator ID is entered, portable device 20 prompts the operator to proceed to a first inspection point at a step 84.  For example, as indicated in FIG. 2, message 58 prompts the operator to verify the tire condition on the left rear of the tractor.  A decision step 85 determines if the portable device has detected the token associated with the component that is next to be inspected.  If not, the logic loops until the component is detected.  Once sensor 46 on portable device 20 has detected the token associated with the current component to be inspected, the logic then advances to a step 86 in which the operator is prompted to indicate a state of the component (and possibly, its condition).  In a step 88, the operator performs the inspection, which may involve visually observing the state and condition of the component, or carrying out other steps that might be required to confirm the state and condition of the component.”)
storing the acquired measurement data in a data storage unit; storing determination conditions related to the measurement data in a determination condition storage unit; (Brinton paragraph 0073 discloses, “Subsequently, the data stored on hard drive 426 are downloaded through a data link 428, over Internet 430, and through a data link 432 to a remote server 434, which includes additional storage in the form of a plurality of hard drives 436.”) and 
outputting predetermined measurement data selected from the pieces of measurement data stored in the data storage unit and a predetermined determination condition corresponding to the predetermined measurement data among the determination conditions stored in the determination condition storage unit in association with each other. (Brinton paragraph 0065 discloses, “For purposes of aiming and framing a desired image to be captured by digital camera 200, display 152 is switched to an imaging mode to display an image of the component.  When framed as desired, the image shown on the display can be captured in real time, in association with the digital data corresponding to component being imaged and the image data can be stored within memory 64 (FIG. 3) of portable device 140'.”)
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661